DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 16-18 and new claim 20-32 are under examination.
Claim 1-15 and 19 are cancelled.
Claim 16-18 and 20-32 are rejected. 
Withdrawn Rejections
The 112 second paragraph rejections over claim 16-18 are withdrawn in light of Applicants’ amendments. 
The 35 U.S.C. 102(a)(1) rejections over claim 16 and 17 as being anticipated by Mork et al. (US 6,085,638) have been withdrawn in light of Applicants’ amendments to recite new limitation of “…introducing at least one beverage component including at least one liquid in the chamber during the spinning of the chamber…”.
The 35 U.S.C. 103 rejection over claim 18 as being unpatentable over Mork et al. (US 6,085,638) have been withdrawn in light of Applicants’ amendments.
Information Disclosure Statement
The information disclosure statement filed 12/28/2020, Non-Patent Literature, Cite No. 1, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the copy is not illegible and not English language translated.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
New claim 20 is objected to because of the following informalities:  there appears to be a typographical error within the limitation in lines 4-6, is redundant limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have amended claim 18 to recite new limitation of “…(ii) the second rotational speed is set for enabling the production of froth, and the second rotational speed is set for avoiding the production of froth…” is not supported in the specification as originally filed, hence it is new matter.  It is noted the published specification [0117] discloses the one rotational speed is set for enabling the production of froth, and the other rotational speed is set for avoiding the production of froth; however there is no support for one rotational speed, i.e. “second rotational speed”, to is set for enabling the production of froth, and is set for avoiding the production of froth. Applicant is required to remove new matter in response to this office action. 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not . 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 20, 21, 22, 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the recitation of “…the second rotational speed is set for enabling the production of froth, and the second rotational speed is set for avoiding the production of froth…” is confusing. It is not clear how the second rotational speed enables the production of froth, and avoids the production of froth at the same second rotational speed; hence the claim is indefinite.
In new claims 20, 21, 22, 23 and 27, the claims recites apparatus features, i.e. diameter of the chamber size(s) and position(s) within the apparatus, and static mixer. The instant claims does not recite positive step(s) to the claimed method, hence it is not clear how these recitation in claims 20-23 correlates with a method of making a beverage. The claims are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 17, 24, 25, 26, 28, 29, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zorn (US 1,602,632).
Regarding claim 16, 17 and 31, Zorn discloses a method of making coffee (beverage) with an apparatus (Fig. 1, Fig. 2). The apparatus comprising a perforated container 9 (chamber) within a vat 1 (‘632, pg. 1, col. 2, ln. 69-80); wherein the perforated container 9 (chamber) comprising foraminous container 11 with porous walls and filter bucket 18 (‘632, pg. 1, col. 2, ln. 104-110; pg. 2, col. 1, ln. 2-3, 85-93, Fig. 4), with an opened top (see Fig. 1-2, 8, 9). Since the perforated container 9 (chamber) having perforations, a bottom of the perforated container 9 (chamber) is expected to be opened bottom due to the perforations. The perforated container 9 (chamber) comprising a lateral side wall (‘632, Fig. 1-2, 8, 9) with shaped asymmetrical to an axis. Zorn discloses a rotation unit comprising a vertical shaft 4 (‘632, pg. 1, col. 2, ln. 71-80) for spinning the perforated container 9 (chamber).  
Zorn discloses coffee flour (beverage component) and the water (liquid) distribution for receiving and containing within the perforated container 9 (chamber) comprising the container 11 and the filter bucket 18 (‘632, pg. 2, col. 2, ln. 69-73). Zorn discloses making the coffee (beverage) during the rotation of a rotation unit comprising the vertical shaft 4 (‘632, pg. 1, col. 2, ln. 71-80) for spinning the perforated container 9 (chamber), adding the coffee flour (beverage component) (‘632, claim 7) and the water distribution in the containers (chamber), 9 and 11, and filter bucket 18, which is to form a cylindrical form of ring of the water and a wall of the coffee flour (beverage component) (‘632, pg. 2, col. 2, ln. 69-73; 122-130; pg. 3, col. 1, ln. 1-10; claim 1-7) to obtain the coffee (beverage).  Zorn discloses the method comprising dispensing through the opened bottom of the perforated container 9 (chamber) comprising the foraminous container 11 with the porous walls and the filter bucket 18 into the vat 1 for With claim 17, Zorn discloses the adding step of the water distribution in the containers (chamber), 9 and 11, and filter bucket 18 during the rotation (spinning) (‘632, pg. 2, col. 2, ln. 69-73; 122-130; pg. 3, col. 1, ln. 1-10; claim 1-7), which is considered to encompass the limitation as cited as a rinsing step. 
Regarding claim 24, 25 and 26, Zorn discloses diverting the water (liquid) introduced into the containers (chamber), 9 and 11, and filter bucket 18 through the opened top away from the opened bottom using a cylindrical outlet tube 38 with series of radially extending tubes 44 (deflector) to distribute the water into the containers (chamber), 9 and 11, and filter bucket 18 (‘632, pg. 2, col. 1 ln. 45-65 - col. 2, ln. 66-73; Fig. 1, 2, 8 and 9).
Regarding claim 28, Zorn discloses the rotation (spinning) of the containers (chamber), 9 and 11, and filter bucket 18 by mechanical connections by moveable pulley wheels 6 (‘632, pg. 1, col. 2, ln. 71-80; Fig. 1 and 2). 
Regarding claim 29, Zorn discloses the rotation (spinning) of the containers (chamber), 9 and 11, and filter bucket 18 comprising rotating a base 2 holding the containers (chamber), 9 and 11, and filter bucket 18 (‘632, pg. 1, col. 2, ln. 7-103; Fig. 2).
Regarding claim 30, Zorn discloses the containers (chamber), 9 and 11, and filter bucket 18 comprising rotating a base 2 holding the containers (chamber), 9 and 11, and filter bucket 18 (‘632, pg. 1, col. 2, ln. 7-103; Fig. 2), wherein the filter bucket 8 comprises a lip extending downwardly from an edge of the opened top (Fig. 2 and 4). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20, 21, 22, 23, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zorn (US 1,602,632). 
Regarding claim 20, 21, 22, 23 and 27, Zorn disclosed the claimed method as recited in claim 16. The claims recites apparatus features, i.e. diameter of the chamber size(s) and position(s) within the apparatus. The instant claims does not recite positive step(s) to the claimed method, hence it is not clear how these recitation in claims 20-23 correlates with a method of making a beverage. Applicant is referred to MPEP 2144.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method.  For example if heating on the stove was claimed and the 
Regarding claim 32, Zorn discloses the claimed invention as discussed above in claim 16. Zorn discloses the method comprising dispensing through the opened bottom of the perforated container 9 (chamber) comprising the foraminous container 11 with the porous walls and the filter bucket 18 into the vat 1 for dispensing the coffee (beverage) via a spigot 10 (‘632, pg. 3, ln. 1-10, Fig. 1). Zorn does not explicitly disclose the stopping of the spinning before the dispensing of the coffee (beverage) through the opened bottom on the containers (chamber). However, it would have been obvious to one of ordinary skill in the art to stop the spinning before dispensing the coffee (beverage) in Zorn’s method to provide a complete extraction of a brewing cycle of the coffee (beverage), absent a clear and convincing argument or evidence to the contrary. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zorn (US 1,602,632) as applied to claim 16 above, and further in view of Mork et al. (US 6,085,638).
Regarding claim 18, Zorn discloses the claimed invention as discussed above in claim 16. Zorn discloses a continuously rotating at high speed in the adding step of the water distribution in the containers (chamber), 9 and 11, and filter bucket 18 during the rotation (spinning) (‘632, pg. 2, col. 2, ln. 69-73; 122-130; pg. 3, col. 1, ln. 1-10). Zorn does not discloses a first part and second part, with different first and second rotational speed as recited in a configuration of (i) for enabling a production of froth and for avoiding a production of froth in the beverage. 
However, Mork discloses brewing beverage, coffee (‘638, col. 10-11) in a coffee maker. Mork discloses a coffee maker comprising a centrifugal basket 92 (chamber) (‘638, col. 6, ln. 10-24) comprising . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18 have been considered but are moot because the new ground of rejection does not rely on combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 102(a)(1) rejections over claim 16 and 17 as being anticipated by Mork et al. (US 6,085,638) have been withdrawn in light of Applicants’ amendments to recite new limitation of “…introducing at least one beverage component including at least one liquid in the chamber during the spinning of the chamber…”.
The 35 U.S.C. 103 rejection over claim 18 as being unpatentable over Mork et al. (US 6,085,638) have been withdrawn in light of Applicants’ amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG T YOO/               Primary Examiner, Art Unit 1792